              Case 1:19-cr-00725-JPO Document 55 Filed 12/20/19 Page 1 of 1



                                           The Law Offices Of

                        J o s e p h A. B o n d y

    Joseph A. Bondy                                                       1776 Broadway
                                                                          Suite 2000
    Stephanie Schuman                                                     New York NY 10019
    (Of Counsel)                                                          Tel 212.219.3572
                                                                          Fax 212.219.8456

                                                                          josephbondy@mac.com


                                                   December 20, 2019
    Hon. J. Paul Oetken
    United States District Judge
    Southern District of New York
    40 Foley Square
    Courtroom 706
    New York, NY 10007

                    Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

    Dear Judge Oetken:

           Attached are the exhibits and records relied upon by Mr. Parnas at Tuesday’s bail review
    hearing, redacted for addresses and account information only.

            To protect the privacy interests of Mr. and Mrs. Parnas, including, inter alia, where they
    shop, eat, and send their children to school, we respectfully propose redaction of all transaction
    information except for the transactions that were of issue at the hearing—namely, five incoming
    $200,000 wire transfers (the loan transfers from Attorney Ralph Oswld Isenegger ) to Mrs.
    Parnas’ Suntrust Account, two outgoing $100,000 wire transfers (payments into escrow as deposit
    on real property), approximately $70,000 in payments toward private air travel, and the $200,000
    check paid for purposes of securing Mr. Parnas’ bail. We would leave the monthly starting and
    ending balance information unreacted, as well.

            Thank you for consideration of this request.
Granted. Defendant's counsel is directed to file
                                                   Respectfully submitted,
on ECF the exhibits with the proposed
                                                   _______/S/_______
redactions.
  So ordered: 12/20/19                             Joseph A. Bondy
                                                   Co-counsel to Lev Parnas

    c:      AUSAS Zolkind, Donaleski and Roos
            Edward B. MacMahon, Jr.
